Citation Nr: 1749780	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  04-07 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for keloids of the left ear and neck.  

2.  Entitlement to service connection for a thyroid disorder, claimed as due to radiation exposure. 

3.  Entitlement to service connection for asthma. 

4.  Entitlement to service connection for eczema. 

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, as due to personal assault. 

7.  Entitlement to service connection for diabetes mellitus, type II (diabetes).

8.  Entitlement to service connection for heart disease.

9.  Entitlement to an initial compensable evaluation for essential hypertension. 

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to May 1989.

This case is before the Board of Veterans' Appeals (Board) on appeal from January 2003, August 2009, and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2007, the Board denied the issue of entitlement to service connection for a thyroid disorder, claimed as due to radiation exposure.  The Veteran appealed the August 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  On July 30, 2009, a memorandum decision set aside the August 2007 Board decision and remanded the issue to the Board.  In March 2010 and March 2012, the Board remanded the issue pursuant to the memorandum decision and the case has been returned to the Board for appellate review.

In March 2012, the Board reopened the issues of entitlement to service connection for asthma and eczema, and remanded the issues of entitlement to an initial compensable evaluation for essential hypertension, whether new and material evidence was submitted to reopen a claim of entitlement to service connection for keloids of the left ear and neck, and service connection for asthma, eczema, an acquired psychiatric disability, diabetes mellitus, type II, and heart disease for additional evidentiary development.  

In November 2011, a videoconference hearing was held before a VLJ no longer with the Board; a transcript of that hearing is in the record.  In March 2017, the Board remanded the case to the RO to clarify whether the Veteran desired to appear at a hearing.  Subsequently, the VLJ who presided over the November 2011 hearing left the Board.  As the VLJ who presided at a hearing must participate in the decision on the claim (38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707), the Veteran was offered the opportunity for another hearing before the VLJ who would decide her case by letter in July 2017.  The Veteran did not respond to this letter within 30 days, so she has been deemed to have waived her right to such a hearing.  

The issues of entitlement to service connection for asthma, service connection for eczema, service connection for sleep apnea, service connection for an acquired psychiatric disability, and service connection for a heart condition, whether new and material evidence has been received to reopen the claim for entitlement to service connection for keloids, and entitlement to TDIU addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.   There is no competent and credible evidence that the Veteran was exposed to ionizing radiation in service.  

2.   The preponderance of the evidence of record shows that the Veteran's thyroid disorder did not manifest in service and has not been shown to be causally or etiologically related to service, nor is it caused or aggravated by any service-connected disability. 

3.  The preponderance of the evidence of record shows that the Veteran did not exhibit diabetes mellitus in service, or to a compensable degree within one year after discharge from service, and there is no such evidence linking it to service, nor is it caused or aggravated by any service-connected disability.

4.  The Veteran's hypertension requires Atenolol, but she has not been shown to have diastolic pressure of 110 or higher, or systolic pressure of 200 or higher.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a thyroid disorder, to include as due to in-service exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303(a), 3.309, 3.311 (2016).

2.  The criteria for service connection for diabetes mellitus, type 2, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for an initial 10 percent evaluation for hypertension are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by letters in April 2003, January 2008, and April 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the Veteran's claim for an increased initial rating for hypertension, the Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment records, and she was afforded multiple VA examinations, including examinations in August 2009, September 2012, July 2013, December 2015, and July 2016.  These VA examinations are adequate because the examiners discussed her medical history, described her disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that her hypertension has worsened since the date of the latter examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Veteran was not afforded an examination for thyroid disorder.  However, such a medical examination is not required in this case. VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon, 20 Vet. App. at 83.  However, in this case the Veteran has not shown evidence of an injury in service, i.e. she has not shown that she was exposed to radiation in service and therefore the VA is not required to provide the Veteran with an examination.  There is no credible evidence of in-service injury or in-service exposure to radiation.  VA attempted to obtain records confirming exposure to radiation in-service, but was unable to obtain any reflecting exposure to radiation.  Therefore, a medical examination would serve no useful purpose, as any examination would be based solely on Veteran's claims of exposure to radiation, which are unsupported by the record, as will be shown below.

For the issue of entitlement to service connection for a thyroid disorder, the agency of original jurisdiction (AOJ) substantially complied with the March 2012 remand orders, namely to attempt to obtain further information showing the Veteran's unit history.  While the RO was unable to obtain copies of the unit history from 1980 to 1981 because they no longer exist, the RO did review other available records for this period.  No further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Board notes that VA's M21-1 manual directs consolidation of adjudication of radiation exposure claims to the RO in Jackson, Mississippi, but only after the confirmation of the existence of a radiogenic disease.  See M21-1, Part IV, Subpart 2, Chapter 1, Section C.  There is no competent evidence the Veteran has a radiogenic disease, as her claimed thyroid condition is not considered a radiogenic disease.  Further, as will be discussed further below was exposed to radiation in-service.  Thus, the failure of the RO to transfer this case to the Jackson, Mississippi RO is not in conflict with the provisions of the M21-1 manual.

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C.A. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (2013).

When rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b). 

The Court has stated that service connection for a condition which is claimed to be attributable to ionizing radiation exposure during service may be established in one of three different ways. Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober 120 F.3d 1239 (Fed.Cir.1997).  First there are 21 types of cancer which are presumptively service connected. 38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic diseases" which will be service connected provided that certain conditions specified in that regulation are met. Third, direct service connection can be established by "showing that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service." Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir.1994). See also Hardin v. Brown, 11 Vet. App. 74, 77 (1998). 

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. §§ 3.307 or 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  When dose estimates provided are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a). 

For purposes of this section the term "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: All forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer. 38 C.F.R. § 3.311(b)(2) (2015). 

If a claim is based on a disease other than one of those listed in 38 C.F.R. § 3.311(b)(2) of this section, VA shall nevertheless consider the claim under the provisions of this 38 C.F.R. § 3.311 provided the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4). 

When it is determined that a veteran was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed, the veteran subsequently developed a radiogenic disease; and such disease first became manifest within the period specified before its adjudication the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with paragraph (c) of this section.  38 C.F.R. § 3.311(b). 

Thyroid Disorder

The Board finds that entitlement to service connection for the Veteran's claimed thyroid condition must be denied for the following reasons.  First, the Veteran has not submitted any credible evidence that shows she was exposed to ionizing radiation in service, and VA has been unable to obtain any information confirming such exposure.  Further, the Veteran's thyroid condition did not manifest until many years after service, and there is no competent evidence of a nexus between this disability and the Veteran's service.

The Veteran asserted that she was treated with radiation for a keloid on her left earlobe in 1980 or 1981 while in-service.  She also asserted that this radiation resulted in a thyroid disorder that led to the surgical removal of part of her thyroid gland.  

The Veteran's service treatment records (STRs) do not reflect treatment with radiation.  A treatment note from May 1977 confirmed a keloid on the Veteran's left ear lobe and she desired surgical removal.  The keloid recurred in March 1979.  A report of medical examination from June 1979 indicated that the keloid had been removed in the past but grew back.  She returned for follow up in January 1981 and received steroid treatment for the keloid on her left ear in March 1981.  The Veteran had the keloid excised in July 1981 and the sutures were removed the same month, with her wound noted to be healing well.  She received similar treatment in March 1987.  None of the treatment notes indicate treatment with radiation.  Instead, the Veteran was treated with steroids and surgery.  Examinations from May 1986 and August 1991 were essentially normal, and failed to note either a keloid on the left ear or thyroid disorder.  

A lay statement submitted in March 2004 indicates that the Veteran received treatment between March 1981 and December 1981 at the Naval Hospital in Portsmouth.  However, the statement fails to identify the reasons for the Veteran's appointments or confirm that she was treated for her left ear keloid with radiation.  VA attempted to obtain records confirming the Veteran's exposure to radiation.  An attempt to obtain the unit history of the Veteran's company between 1980 and 1981 was unsuccessful.  The RO also reviewed historical documents associated with the Veteran's unit between 1943 and 2003, but there was no evidence the Veteran was treated with radiation.  VA reached out the Veteran to see if she could supply more information, but did not provide more detail.  

An April 2000 treatment note indicates that the Veteran reported a history of radiation exposure secondary to treatment of a keloid on her ear and an October 2000 assessment describes a multinodular goiter with a history of radiation exposure secondary to treatment of a keloid on the right ear in 1981.  However, as the Court of Appeals for Veterans Claims (Court) noted, "a bare transcription of lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, the treatment notes recording the Veteran's claims of in-service radiation treatment, notably of the wrong ear, are of little probative value beyond her own assertions to VA.  

Based on the record above, there is insufficient evidence upon which to conclude the Veteran was exposed to radiation in-service.  To the extent that her statements conflict with the objective evidence, the Board does not find the Veteran's statements credible.  The objective records document treatment for her left ear keloids during the period described by the Veteran, but not with radiation.  Instead, they reflect treatment with surgical intervention and steroids.  The Veteran's medical examinations and reports of medical history from after this period do not indicate that the Veteran was treated with radiation or otherwise exposed to radiation during service.  The Veteran has not explained why she would be treated with radiation, as opposed to surgical and steroid treatment, or why such treatment would not be recorded in the STRs.  Given the apparently successful prior in-service treatment for left ear keloids, the Veteran has offered no persuasive explanation why more aggressive treatment with radiation would have occurred.  Based on this record, the Board does not find the Veteran's claims of in-service treatment with radiation credible.  

The Veteran may still establish direct service connection for her thyroid condition by showing a current disability, an in-service injury or event, and a nexus between the two.  Combee, 34 F.3d at 1042.  However, there is no evidence of the Veteran's thyroid condition in service and the thyroid condition was not diagnosed until many years after the Veteran's service.  There is no competent evidence of an in-service event or injury that led to the later development of a thyroid condition.  The first post-service treatment for a thyroid condition is from April 2000.  She was noted to have a multinodular goiter that affected the right thyroid gland more than the left.  

While the Veteran has asserted a link between her thyroid condition and her service, the etiology of her thyroid disorder is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010).  The Veteran has not been shown to possess the training or credentials to be competent to offer such an opinion, and none of the scenarios identified in Davidson apply.  

In short, there is no credible evidence the Veteran was exposed to radiation in-service and no competent evidence presents a direct connection between the Veteran's later development of a thyroid condition and any in-service event or injury.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for a thyroid condition is denied.

Diabetes Mellitus, Type II

The Veteran is seeking to establish service connection for diabetes mellitus, type 2 (diabetes).  

The Veteran has a current diagnosis of diabetes as reported by the November 2015 VA examiner, dating to 2003.  Thus, the first element of establishing service connection is met.  

Presumptive service connection for diabetes is not warranted.  As noted above, service connection may be granted on a presumptive basis for certain chronic diseases if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Here, there is no evidence that the Veteran experienced symptoms of diabetes or symptoms later attributed to diabetes in-service.  Additionally, the Veteran's service treatment records do not include any complaints of, treatment for, or diagnoses of blood sugar problems, or diabetes mellitus in service, and the post-service medical reports do not document any diabetes mellitus findings within the one year following separation from service.  Moreover, a medical examination and subjective report of medical history from August 1991 reflect no evidence of diabetes.  As such, presumptive service connection based on the provisions for chronic diseases is not warranted for diabetes.  38. C.F.R. § 3.309.  

Service connection on a direct basis is also not warranted.  As noted above, the STRs reflect no evidence of diabetes in service.  The Veteran has not contended that her diabetes began in service and has identified no in-service event or injury that led to her diabetes.  Neither has a competent medical opinion tied her later development of diabetes to her service.  Instead, VA examiners in December 2015 and July 2016 indicated that the Veteran's diabetes is not directly related to her service.  As such, direct service connection for diabetes is not warranted for failure of the evidence to reflect in-service incurrence or aggravation of diabetes.

Lastly, service connection is not warranted for diabetes as secondary to her service-connected hypertension.  At the November 2011 hearing, the Veteran asserted that her diabetes was due to her service-connected hypertension and she reiterated this belief to the September 2013 VA examiner.  The VA examiner noted that there was no nexus between hypertension and diabetes.  Another VA examiner opined that her diabetes is not caused by service or a service-connected condition in December 2015.  Instead, the VA examiner explained that diabetes is common for the Veteran's age group and body type.  A final opinion was obtained in July 2016.  The VA examiner explained that it is less likely as not that the Veteran's diabetes was aggravated beyond the natural progression of the disease by her service-connected hypertension.  Instead, the VA examiner explained that hypertension is a known complication of diabetes and the etiology of her diabetes is likely due to her aging and weight.  Finally, the VA examiner noted that the Veteran's laboratory data indicates stable levels after her diagnosis with diabetes, though the Board notes that the VA examiner was unable to find data from a period that is before the Veteran's claim.  

III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

A minimum compensable evaluation of 10 percent disabling is available for hypertension under 38 C.F.R. § 4.104 , Diagnostic Code 7101, where the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more or where a veteran has a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  The next higher evaluation of 20 percent disabling is available for hypertension manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  The next higher evaluation of 40 percent disabling is available for hypertension manifested by diastolic pressure predominantly 120 or more.  Finally, the maximum evaluation of 60 percent disabling is available for hypertension that is manifested by diastolic pressure predominantly 130 or more.  The Notes following Diagnostic Code 7101 indicate that hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  Hypertension is defined as diastolic blood pressure that is predominantly 90mm or greater.  Isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm. 38 C.F.R. § 4.104, Diagnostic Code 7101.

The Board notes that the rating criteria for Diagnostic Codes 7101 are successive. In other words, the evaluation for each higher disability rating includes the criteria of each lower disability rating.  Therefore, if any criterion is not met at a particular level, the Veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting that the conjunctive "and" and "with" in a statutory provision means that all of the listed conditions must be met).

In this case, the Veteran has been shown to take Atenolol for hypertension, as described in further detail below.  It would be speculation for the Board to ascertain what her blood pressure would be absent the medication.  Accordingly, and resolving any doubt in the Veteran's favor, the Board finds that a 10 percent evaluation is warranted for hypertension on account of this medication.  That said, the Veteran has not at any time had systolic pressure at or above 200, or diastolic pressure at or above 110, and consequently there is no basis whatsoever for an evaluation in excess of 10 percent.

Overall, the evidence supports a 10 percent initial evaluation for hypertension, and to that extent the appeal is granted.  In making this determination, the Board notes that neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for a thyroid disorder is denied. 

Entitlement to service connection for diabetes mellitus type II is denied.  

Entitlement to an initial 10 percent rating for hypertension is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

Asthma

The Veteran submitted a September 2016 opinion from a private registered nurse indicating that the Veteran's asthma is related to her service.  Yet, as pointed out by the August 2009 VA examiner, the Veteran's STRs indicate a history of asthma dating to when she was 10 years old.  The September 2016 private opinion concludes that the Veteran's asthma was aggravated beyond its natural progression by her service based on the fact that the Veteran's enlistment examination did not include evidence of a respiratory condition, she did not require medications for asthma until she was on active duty, and there are numerous STRs indicating treatment for asthma.  Yet the August 2009 VA examiner noted that the Veteran was on multiple medications for asthma when she entered service.  Because of this conflicting medical evidence, additional development is necessary.  




Eczema

A September 2015 VA examiner addressed the Veteran's claim of service connection for a skin condition.  The VA examiner found that the Veteran does not now have and never has had a diagnosed skin condition.  The VA examiner explained that dermatology notes from 2010 until the VA examination are silent for a diagnosis of eczema, though notes from 2008 reflect evaluation for atopic dermatitis.  Yet treatment notes from December 2009 reflect treatment for atopic dermatitis and notes from February 2010 indicate a diagnosis of eczema.  Further, a VA examination from August 2009 indicated a past history of eczema.  Thus, additional development is warranted. 

Sleep Apnea

A December 2015 VA examination concluded that the Veteran does not have a current diagnosis of a sleep disorder.  Yet records from January 2004 indicate a positive diagnosis of obstructive sleep apnea was rendered after a sleep study.  Another opinion was obtained in July 2016, but this response is also flawed.  The VA examiner referenced VA compensation policy that dictates when compensation will be granted.  Applying the laws and regulations governing the payment of compensation is not the domain of VA examiners asked to opine on medical questions.  Further, the VA examiner opined that there is no evidence of symptoms of sleep apnea in the STRs.  The Board notes that STRs from April 1983 indicate complaints of difficulty sleeping for the past eight days.  The VA examiner also explained that the diagnosis of sleep apnea was not made until 15 years after service.  Yet a lengthy period without a diagnosis is not alone a sufficient reason to reject the Veteran's claim, especially with a disorder such as sleep apnea that often goes undiagnosed for many years.  Because of these inadequacies, additional development is necessary.  

Acquired Psychiatric Disability

The Veteran claimed entitlement to service connection for PTSD.  However, the November 2015 VA examiner found that the Veteran's claimed in-service stressors were insufficient to meet the criteria for PTSD.  The VA examiner did indicate a diagnosis of adjustment disorder with anxiety and depressed mood.  Yet the VA examiner failed to provide an opinion as to whether that diagnosis was related to her service.  A Veteran is not required to identify the precise diagnosis of a claimed condition, and VA is required to characterize issues on appeal broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  As such, clarification is required as to whether the Veteran's diagnosis of adjustment disorder with anxiety and depressed mood is related to her service.  Further, the Veteran submitted June 2016 and August 2016 private opinions that indicate the presence of PTSD due to military sexual trauma (MST).  Given the conflicting medical evidence, additional development is warranted.  

Heart Condition

The Veteran claimed entitlement to service connection for a heart condition.  A December 2015 VA examiner found that there was insufficient evidence to warrant or confirm a diagnosis of acute or chronic heart condition.  The VA examiner pointed to normal testing and normal cardiology evaluations in 2009 and 2010.  Yet, as the Veteran pointed out at the November 2011 hearing, private treatment notes signed by Dr. D.M.P. from October 2010 indicate a diagnosis coronary heart disease.  Further, treatment notes indicate that the Veteran has taken Atenolol for "heart" and blood pressure.   As the VA examiner's opinion is inconsistent with the evidence, additional development is necessary.    

Keloids

In the March 2012 remand, the Board directed the RO to furnish the Veteran with information about what evidence is necessary to reopen the previously denied claim for entitlement to service connection for keloids of the left ear and neck.  Further, the RO was directed to provide the Veteran information about what evidence is necessary to substantiate elements of the Veteran's claim that were found insufficient in previous denials and explain what evidence would overcome the previous insufficiencies.  It does not appear that the RO complied with the Board's directives and provided the Veteran with this information.  As such, a remand is warranted to ensure compliance with the Board's prior directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

TDIU

The development requested in connection with the foregoing claims could have bearing on whether an award of TDIU is warranted.  Hence, this final issue is not yet ripe for appellate review and must be deferred pending readjudication of those other remanded claims.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another).

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

Specifically, the AOJ must advise the Veteran of the information and evidence needed to reopen her claim for entitlement to service connection for keloids of the left ear and neck.  The notice letter must describe the elements necessary to establish service connection for this disability and must describe what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denials.  The notice letter must also explain, in terms of her specific case, the evidence which would overcome the prior insufficiencies.  In this regard, the Veteran must be advised that her claim was previously denied because there was no evidence showing that the keloids of the left ear and neck were incurred in or aggravated by her period of active military service.  The RO should then conduct any additional development, including obtaining any further VA examinations, deemed necessary.  

2.  The Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed asthma.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records and specifically the Veteran's STRs, the August 2009 VA examination report, and the September 2016 private opinion.  The examiner should then:

(a)  Provide a specific diagnosis for any current asthma disability.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed asthma disability originated during, or is etiologically related to, active duty service.  

(c)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any currently diagnosed asthma disability was caused or aggravated by the Veteran's service-connected disability or disabilities (as listed in a September 2013 rating decision).    

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The complete rationale for any opinion offered should be provided.  

3.  The Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed eczema.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records and specifically the Veteran's STRs, the September 2015 VA examination report, and the treatment notes from December 2009 and February 2010.  The examiner should then:

(a)  Provide a specific diagnosis for any current skin disability.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed skin disability originated during, or is etiologically related to, active duty service.  

The complete rationale for any opinion offered should be provided.  

4.  The Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed sleep disorder.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records and specifically the Veteran's STRs, including the April 1983 STR indicating trouble sleeping, the December 2015 VA examination report, and the July 2016 VA examination report.  The examiner should then:

(a)  Provide a specific diagnosis for any current sleep disorder.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed sleep disorder originated during, or is etiologically related to, active duty service.  

(c)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any currently diagnosed sleep disorder was caused or aggravated by the Veteran's service-connected disability or disabilities (as listed in a September 2013 rating decision).    

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The complete rationale for any opinion offered should be provided.  

5.  The Veteran must be afforded a VA cardiovascular examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed heart disability.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records and specifically the Veteran's STRs, the December 2015 VA examination report, and the treatment records from Dr. D.M.P. indicating a diagnosis of coronary heart disease.  The examiner should then:

(a)  Provide a specific diagnosis for any current heart disability aside from hypertension.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed current heart disability aside from hypertension originated during, or is etiologically related to, active duty service.  

(c) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any currently diagnosed current heart disability aside from hypertension was caused or aggravated by the Veteran's service-connected disability or disabilities (as listed in a September 2013 rating decision), with specific focus on hypertension in this regard.    

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The complete rationale for any opinion offered should be provided.  

6.  The Veteran must also be afforded a VA mental health examination, conducted by a psychiatrist or psychologist who has reviewed the claims file.  The examiner should address the following:

a) Provide an Axis I diagnosis, using the DSM-IV criteria (in view of the 2011 Substantive Appeal) for each psychiatric diagnosis shown in this case.  Particular attention is directed to PTSD.  If the examiner disagrees with the findings from the June and August 2016 private opinions, this should be explained in detail.

b) If PTSD is diagnosed, the examiner should address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is etiologically related to the reported military sexual trauma in service.

c) For any other psychiatric disorder, provide opinions as to whether it is at least as likely as not that such disorder is etiologically related to service.

d) For all psychiatric disorders (including PTSD), provide opinions as to whether it is at least as likely as not that such disorders were caused or aggravated by the Veteran's service-connected disability or disabilities (as listed in a September 2013 rating decision).    

The complete rationale for any opinion offered should be provided.  

7.  After the above development has been completed, readjudicate the Veteran's claims, including the TDIU claim.  If the benefits sought remain denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


